EXHIBIT 10.3

 

CONFORMING AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

This CONFORMING AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Conforming Amendment”) is made and entered into as of the 25th day of
July, 2006, by and among CASELLA WASTE SYSTEMS, INC., a Delaware corporation
(the “Parent”), its Subsidiaries (other than Excluded Subsidiaries and the
Non-Borrower Subsidiaries) listed on Schedule 1 to the Amended and Restated
Revolving Credit Agreement dated as of April 28, 2005, (as the same may be
amended and in effect from time to time, the “Credit Agreement”) (together with
the Parent, collectively the “Borrowers”), the lenders wishing to advance a
portion of the Term B Loan pursuant to Section 2.14 of the Credit Agreement
(collectively, the “Term B Lenders” and, individually, a “Term B Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

WHEREAS, the Borrowers have requested a Term B Loan in the principal amount of
$90,000,000 and an increase of $10,000,000 to the Commitment amount; and

WHEREAS, pursuant to Section 2.14(b)(v) of the Credit Agreement, certain
conforming changes to the Credit Agreement are set forth herein in order to
effect the addition of the Term B Loan;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.             Definitions. Capitalized terms used herein without definition
shall have the meaning assigned to such terms in the Credit Agreement.

2.             Amendments to Section 1.01 of the Credit Agreement.

(a)           Section 1.01 of the Credit Agreement is hereby amended by
inserting at the end of the first full paragraph following the table contained
in the definition of “Applicable Rate” the following sentence

“During the period commencing from the Term B Loan Date until the date on which
the Borrowers deliver to the Administrative Agent a Compliance Certificate for
the second full fiscal quarter ending after such Term B Loan Date, the
Applicable Rate for the Term B Loan shall be the Applicable Rate set forth in
Level VI in the table above.”

 

1


--------------------------------------------------------------------------------




 

(b)           Section 1.01 of the Credit Agreement is hereby amended by
inserting the rates applicable to Term B Loans by adding two new columns under
the heading “Term B” to the existing table contained in the definition of
“Applicable Rate”, so that the amended table shall appear as follows:

 

Applicable Rate

 

 

 

 

 

Committed Loans

 

Term B Loans

 

Level

 

Ratio of Consolidated
Total Funded Debt to
Consolidated
EBITDA

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

Commitment
Fee

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than 2.75:1.0

 

0.00

%

1.50

%

0.375

%

0.50

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Greater than or equal to 2.75:1.0 and less than 3.25:1.0

 

0.00

%

1.75

%

0.375

%

0.50

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 3.25:1.0 and less than 3.75:1.0

 

0.25

%

2.00

%

0.500

%

0.50

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

Greater than or equal to 3.75:1.0 and less than 4.25:1.0

 

0.50

%

2.25

%

0.500

%

0.50

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Greater than or equal to 4.25:1.0 and less than 4.75:1.0

 

0.50

%

2.50

%

0.500

%

0.50

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI

 

Greater than or equal to 4.75:1.00

 

0.50

%

2.75

%

0.500

%

0.50

%

2.00

%

 

(c)           The definition of the term “Interest Period” in Section 1.01 of
the Credit Agreement is hereby amended by inserting after the words “Committed
Loan Notice” the following words: “or Term B Loan Notice, as the case may be”; 
and

(d)           The definition of the term “Request for Credit Extension” in
Section 1.01 of the Credit Agreement is hereby amended by:

(i)            inserting in subsection (a) after the words “Committed Loan
Notice” the following words “or Term B Loan Notice, as the case may be”; and

 

(ii)           deleting in subsection (a) the word “Committed” before the word
“Loans”.

3.             Amendments to Section 2.07 of the Credit Agreement.  Section 2.07
of the Credit Agreement is hereby amended by inserting the following new
subsection (c):

 

2


--------------------------------------------------------------------------------




“(c)         The Borrower shall repay to the Term B Lenders the principal amount
of the Term B Loan in three (3) consecutive annual installment payments, each
such payment equal to one percent (1%) of the original principal amount of the
Term B Loan, which are due and payable on the first, second and third
anniversary of the Term B Loan Date, with a final balloon payment on the
Maturity Date in an amount equal to the unpaid balance of the Term B Loan plus
accrued and unpaid interest.”

4.             Amendments to Section 2.08 of the Credit Agreement.  Section
2.08(a) of the Credit Agreement is hereby amended by deleting the word
“Committed” found in subsections (a)(i) and (a)(ii) therein.

5.             Amendments to Section 3.03 of the Credit Agreement.  Section 3.03
of the Credit Agreement is hereby amended by deleting the word “Committed”
before the word “Borrowing” in the last sentence of such Section 3.03.

6.             Amendments to Section 10.06 of the Credit Agreement.  Section
10.06(b)(i) of the Credit Agreement is hereby amended by inserting the
parenthetical “(or $1,000,000, in the case of a Term B Lender)” after the
following dollar amount “$5,000,000”.

7.             Amendments to Schedule 2.01 of the Credit Agreement.  Schedule
2.01 of the Credit Agreement is hereby amended by deleting such Schedule in its
entirety and substituting in lieu thereof Schedule 2.01 as set forth on Schedule
A attached hereto.  Such Schedule 2.01 shall reflect an increase in the
Commitment of any Revolving Lender in the total amount of $10,000,000.

8.             No Waiver.  Except as a result of the amendments set forth in §§
2 through 6 of this Conforming Amendment, nothing contained herein shall be
deemed to (i) constitute a waiver of any Default or Event of Default that may
heretofore or hereafter occur or have occurred and be continuing or to otherwise
modify any provision of the Credit Agreement, or (ii) give raise to any defenses
or counterclaims to the Administrative Agent’s or any of the Lenders’ right to
compel payment of the Obligations when due or to otherwise enforce their
respective rights and remedies under the Credit Agreement and the other Loan
Documents.

9.             Conditions to Effectiveness.  This Conforming Amendment shall
become effective as of the date (the “Term B Loan Date”) when each of the
following conditions is met:

(a)           receipt by the Administrative Agent of this Conforming Amendment
duly and properly authorized, executed and delivered by each of the respective
parties hereto;

(b)           receipt by the Administrative Agent of payment in cash of the fees
in the amounts specified in the Fee Letter dated June       , 2006, by and
between the Borrowers, the Administrative Agent and the Arranger;

(c)           payment of all of the Administrative Agent’s reasonable legal fees
and expenses incurred in connection with the preparation and negotiation of this
Conforming Amendment;

3


--------------------------------------------------------------------------------




(d)           receipt by the Administrative Agent of a certificate dated as of
the Term B Loan Date signed by a Responsible Officer of the Parent certifying
and attaching the resolutions adopted by each of the Borrowers authorizing the
Borrower to enter into and approving the Term B Loan;

 

(e)           receipt by the Administrative Agent of a certificate dated as of
the Term B Loan Date signed by a Responsible Officer of the Parent certifying
that before and after giving effect to the Term B Loan, (i) the applicable
conditions set forth in Sections 4.02(a) and (b) of the Credit Agreement will be
satisfied and (ii)(A) the Term B Loan is permitted senior Indebtedness under the
existing Senior Subordinated Debt Documents and (B) no default under the
existing Senior Subordinated Debt Documents has occurred and is continuing or
would result after giving effect to the transactions contemplated by the Loans;
and

 

(f)            receipt by the Administrative Agent, upon the request of any
Lender, of a Note evidencing such Lender’s portion of the Term B Loan or any
increase in its Commitment duly and properly authorized, executed and delivered
by the Borrowers.

 

                10.          Representations and Warranties.  The Borrowers
represent and warrant to the Administrative Agent and the Lenders as follows:

 

(a)           The execution, delivery and performance of this Conforming
Amendment and the transactions

contemplated hereby (i) are within the corporate (or the equivalent company or
partnership) authority of each of the Borrowers, (ii) have been duly authorized
by all necessary corporate (or other) proceedings, (iii) do not conflict with or
result in any material breach or contravention of any provision of law, statute,
rule or regulation to which any of the Borrowers is subject or any judgment,
order, writ, injunction, license or permit applicable to any of the Borrowers so
as to materially adversely affect the assets, business or any activity of the
Borrowers, and (iv) do not conflict with any provision of the corporate charter,
articles or bylaws (or equivalent other company or partnership documents) of the
Borrowers or any agreement or other instrument binding upon the Borrowers,
including, without limitation, the Indenture.

(b)           The execution, delivery and performance of this Conforming
Amendment will result in valid and legally binding obligations of the Borrowers
enforceable against each in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief or other
equitable remedy is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

(c)           The execution, delivery and performance by the Borrowers of this
Conforming Amendment and the transactions contemplated hereby do not require any
approval or consent of, or filing with, any governmental agency or authority
other than those already obtained, if any.

 

(d)           The representations and warranties contained in Article V of the
Credit Agreement are true and correct in all material respects as of the date
hereof as though made on and as of the date hereof, except to the extent that
such representations and warranties

4


--------------------------------------------------------------------------------




specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and except to the extent of changes resulting
from transactions contemplated or permitted by this Agreement (as amended by the
Conforming Amendment) and changes occurring in the ordinary course of business
which singly or in the aggregate do not have a Material Adverse Effect.  For
purposes of this Section 10(d), the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.04(a) of the Credit Agreement.

(e)           After giving effect to this Conforming Amendment, no Default or
Event of Default under the Credit Agreement has occurred and is continuing.

11.          Ratification, etc.  Except as expressly amended hereby, the Credit
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect.  This Conforming Amendment and the
Credit Agreement shall hereafter be read and construed together as a single
document, and all references in the Credit Agreement, any other Loan Document or
any agreement or instrument related to the Credit Agreement shall hereafter
refer to the Credit Agreement as amended by this Conforming Amendment.

12.          Agreement of Term B Lenders.

(a)           Subject to the terms and conditions of this Conforming Amendment,
each Term B Lender hereby agrees to fund, without recourse to the Lenders or the
Administrative Agent, on the Term B Loan Date, that portion of the Term B Loan
equal to the amount set forth on Schedule A attached hereto opposite its name,
in accordance with the terms and conditions set forth herein and in the Credit
Agreement.  Each Term B Lender, if not a Lender party to the Credit Agreement
immediately prior to giving effect to this Conforming Amendment, hereby agrees
to be bound by, and hereby requests the agreement of the Borrowers and the
Administrative Agent that each Term B Lender shall be entitled to the benefits
of, all of the terms, conditions and provisions of the Credit Agreement as if
such Term B Lender had been one of the lending institutions originally executing
the Credit Agreement as a “Lender”; provided that nothing herein shall be
construed as making any of the Term B Lenders liable to the Borrowers or the
other Lenders in respect of any acts or omissions of any party to the Credit
Agreement or in respect of any other event occurring prior to the Term B Loan
Date.

(b)           Each Term B Lender (a) represents and warrants that (i) it is duly
and legally authorized to enter into this Conforming Amendment, (ii) the
execution, delivery and performance of this Conforming Amendment does not
conflict with any provision of law or of the charter or by-laws of such Term B
Lender, or of any agreement binding on such Term B Lender, (iii) all acts,
conditions and things required to be done and performed and to have occurred
prior to the execution, delivery and performance of this Conforming Amendment,
and to render the same the legal, valid and binding obligation of such Term B
Lender, enforceable against it in accordance with its terms, have been done and
performed and have occurred in due and strict compliance with all applicable
laws; (b) confirms that it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.04 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this

5


--------------------------------------------------------------------------------




Conforming Amendment; (c) agrees that it will, independently and without
reliance upon the Lenders or the Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (d) represents and warrants that it is eligible to become a party to
this Conforming Amendment under the terms and conditions of the Credit
Agreement; (e) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (f) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

13.          Payments to Term B Lenders.  From and after the Term B Loan Date,
the Borrowers shall make all payments in respect of the Term B Lenders’ portion
of the Term B Loan, including payments of principal, interest, fees and other
amounts, to the Administrative Agent for the account of each of the Term B
Lenders.

14.          Governing Law.  THIS CONFORMING AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

15.          Counterparts.  This Conforming Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Conforming Amendment by telecopy shall be as effective as delivery of an
original executed counterpart of this Conforming Amendment.

16.          Copy of Conformed Credit Agreement.  A copy of the conformed Credit
Agreement incorporating the First Amendment to the Amended and Restated Credit
Agreement, dated as of June 2, 2006 and this Conforming Amendment is attached
hereto as Exhibit A.

17.          Term B Loan Notice.  Attached hereto as Exhibit B is a Form of Term
B Loan Notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has duly executed this Conforming
Amendment to Amended and Restated Revolving Credit Agreement as a sealed
instrument as of the date first set forth above.

 

BORROWERS:

 

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Senior Vice President and

 

 

 

 Chief Financial Officer

 

 

 

 

 

ALL CYCLE WASTE, INC.

 

ATLANTIC COAST FIBERS, INC.

 

B. AND C. SANITATION CORPORATION

 

BLASDELL DEVELOPMENT GROUP, INC.

 

BRISTOL WASTE MANAGEMENT, INC.

 

CASELLA TRANSPORTATION, INC.

 

CASELLA WASTE MANAGEMENT OF CAPE COD,
INC.

 

CASELLA WASTE MANAGEMENT OF
HOLLISTON, INC.

 

CASELLA WASTE MANAGEMENT OF
MASSACHUSETTS, INC.

 

CASELLA WASTE MANAGEMENT OF N.Y., INC.

 

CASELLA WASTE MANAGEMENT OF

 

PENNSYLVANIA, INC.

 

CASELLA WASTE MANAGEMENT, INC.

 

C.V. LANDFILL, INC.

 

FOREST ACQUISITIONS, INC.

 

GRASSLANDS, INC.

 

HAKES C & D DISPOSAL, INC.

 

HARDWICK LANDFILL, INC.

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

HIRAM HOLLOW REGENERATION CORP.

 

K-C INTERNATIONAL, LTD.

 

KTI BIO-FUELS, INC.

 

KTI ENVIRONMENTAL GROUP, INC.

 

KTI NEW JERSEY FIBERS, INC.

 

KTI OPERATIONS, INC.

 

KTI SPECIALTY WASTE SERVICES, INC.

 

KTI, INC.

 

MECKLENBURG COUNTY RECYCLING, INC.

 

NATURAL ENVIRONMENTAL, INC.

 

NEW ENGLAND WASTE SERVICES OF
MASSACHUSETTS, INC.

 

NEW ENGLAND WASTE SERVICES OF ME, INC.

 

NEW ENGLAND WASTE SERVICES OF N.Y., INC.

 

NEW ENGLAND WASTE SERVICES OF
VERMONT, INC.

 

NEW ENGLAND WASTE SERVICES, INC.

 

NEWBURY WASTE MANAGEMENT, INC.

 

NORTH COUNTRY ENVIRONMENTAL SERVICES,
INC.

 

NORTHERN PROPERTIES CORPORATION OF
PLATTSBURGH

 

NORTHERN SANITATION, INC.

 

PERC, INC.

 

PINE TREE WASTE, INC.

 

R.A BRONSON, INC.

 

RESOURCE RECOVERY SYSTEMS OF
SARASOTA, INC.

 

RESOURCE TRANSFER SERVICES, INC.

 

RESOURCE WASTE SYSTEMS, INC.

 

SCHULTZ LANDFILL, INC.

 

SOUTHBRIDGE RECYCLING & DISPOSAL PARK,
INC.

 

SUNDERLAND WASTE MANAGEMENT, INC.

 

WASTE-STREAM, INC.

 

WESTFIELD DISPOSAL SERVICES, INC

 

WINTERS BROTHERS, INC.

 

 

 

 

 

By:

 /s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

CASELLA RTG INVESTORS CO., LLC

 

 

 

By: Casella Waste Systems, Inc., its sole
member

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

THE HYLAND FACILITY ASSOCIATES

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

MAINE ENERGY RECOVERY COMPANY,
LIMITED PARTNERSHIP

 

 

 

 

By:

KTI Environmental Group, Inc., its general
partner

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

Name:

Richard A. Norris

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

PERC MANAGEMENT COMPANY, Limited Partnership

 

 

 

 

 

By: PERC, Inc., its general partner

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

ROCHESTER ENVIRONMENTAL PARK LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

CWM ALL WASTE LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

GROUNDCO LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

NEWSME LANDFILL OPERATIONS LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

ROCKINGHAM SAND & GRAVEL, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

TEMPLETON LANDFILL LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Duly Authorized Agent

 

 

 

 

 

CASELLA MAJOR ACCOUNT SERVICES LLC

 

 

 

 

 

 

By:

Casella Waste Systems, Inc., its

 

 

 

sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

Name:

Richard A. Norris

 

 

 

Title:

Senior Vice President and

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

CASELLA WASTE SERVICES OF ONTARIO LLC

 

 

 

 

 

 

By:

New England Waste Services of

 

 

 

N.Y., Inc., its sole member

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

Name:

Richard A. Norris

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

NEWS OF WORCESTER LLC

 

 

 

 

By:

Casella Waste systems, Inc., its

 

 

 

sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

Name:

Richard A. Norris

 

 

 

Title:

Senior Vice President and

 

 

 

 

  Chief Financial Officer

 

 

 

 

 

 

 

TRILOGY GLASS LLC

 

 

 

 

By:

New England Waste Services of

 

 

 

N.Y., Inc., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

 

Name:

Richard A. Norris

 

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

BLUE MOUNTAIN RECYCLING, LLC

 

 

 

 

By: FCR, LLC, its manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

 

Name:

Richard A. Norris

 

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

CHEMUNG LANDFILL LLC

 

 

 

 

 

 

By:

New England Waste Services of N.Y., Inc.,

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

 

Name:

Richard A. Norris

 

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

COLEBROOK LANDFILL LLC

 

 

 

 

By:

New England Waste Services, Inc., its sole

 

 

 

member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

 

Name:

Richard A. Norris

 

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

LEWISTON LANDFILL LLC

 

 

 

 

By:

New England Waste Services of ME, Inc.,

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

 

Name:

Richard A. Norris

 

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

FAIRFIELD COUNTY RECYCLING, LLC

 

 

 

By:

 /s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

FCR CAMDEN, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

FCR FLORIDA, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

FCR GREENSBORO, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

FCR GREENVILLE, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

FCR MORRIS, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

FCR REDEMPTION, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

FCR TENNESSEE, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

KTI RECYCLING OF NEW ENGLAND, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

RESOURCE RECOVERY SYSTEMS, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

U.S. FIBER, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

FCR, LLC

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

Name:

Richard A. Norris

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

NH INVESTORS CO., LLC

 

 

 

 

By: Casella NH Investors Co., LLC

 

 

By: Casella NH Power Co., LLC

 

 

 

 

 

 

By: KTI, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

 

 

Name:

Richard A. Norris

 

 

 

 

 

Title:

Vice President and

 

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

RECOVERY TECHNOLOGIES OPERATIONS LLC

 

 

 

 

By: NH Investors Co., LLC

 

 

 

 

 

 

By: Casella NH Investors Co., LLC

 

 

 

By: Casella NH Power Co., LLC

 

 

 

 

 

 

 

 

By: KTI, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

 

 

Name:

Richard A. Norris

 

 

 

 

 

Title:

Vice President and

 

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

CASELLA NH INVESTORS CO. LLC

 

 

 

 

By: KTI, Inc., its sole member

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

Name:

Richard A. Norris

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUED ON
FOLLOWING PAGE]

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

CASELLA NH POWER CO., LLC

 

 

 

 

By: KTI, Inc., its sole member

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Norris

 

 

 

 

Name:

Richard A. Norris

 

 

 

Title:

Vice President and Treasurer

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Maria F. Maia

 

 

 

Name:

Maria F. Maia

 

 

Title:

Managing Director

 

Signature Pages to Conforming Amendment


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.,

 

as a Term B Lender

 

 

 

 

 

 

 

By:

/s/ Maria F. Maia

 

 

 

Name:

Maria F. Maia

 

 

Title:

Managing Director

 

Signature Pages to Conforming Amendment

 


--------------------------------------------------------------------------------